Citation Nr: 0200770	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  01-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from March 1945 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in April 2001, by 
which the RO denied an increased evaluation for the veteran's 
service-connected bronchial asthma, rated as 30 percent 
disabling. 

The Board notes that in a statement dated in December 2001, 
the veteran, through his representative, raised the issue of 
whether there was clear and unmistakable error in a January 
1973 reduction of a 30 percent rating for service-connected 
bronchial asthma.  Since the RO has not addressed this issue, 
the Board refers this matter to the RO for consideration.  


REMAND

The veteran contends that his asthma disability is more 
severe than that contemplated by a 30 percent rating.

The law provides that disability evaluations be determined by 
comparing the symptoms the veteran is experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

According to 38 C.F.R. § 4.97, Diagnostic Code 6602 (2001), a 
30 percent rating is warranted if the forced expiratory 
volume at one second (FEV-1) is from 56 to 70 percent of the 
predicted value, or if the ratio of FEV-1 to forced vital 
capacity (FVC) is from 56 to 70 percent of the predicted 
value, or if the veteran needs daily inhalation or oral 
bronchodilator therapy, or if he needs inhalation anti-
inflammatory medication.  A 60 percent rating is warranted if 
the FEV-1 is from 40 to 55 percent predicted, or if the ratio 
FEV-1/FVC is from 40 to 55 percent predicted, or if the 
veteran needs at least monthly visits to a physician for care 
of exacerbations, or if he needs intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  The maximum rating of 100 percent is 
warranted if the FEV-1 is less than 40 percent predicted, or 
if the FEV-1/FVC ratio is less than 40 percent predicted, or 
if the veteran has more than one asthma attack per week with 
episodes of respiratory failure, or if he needs the daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

The evidence presently associated with the claims file 
includes a VA examination report, dated in December 2000, 
which reveals pulmonary function test results of FEV-1 of 67 
percent predicted, and a FEV-1/FVC ratio of 91 percent 
predicted.  The report also shows that the veteran was 
hospitalized twice over the previous three years for 
recurrent pneumonia, but had not been hospitalized or 
required emergency room care since October 1999.  The veteran 
reported that he was seen by the Middle Veterans 
Administration Hospital about once a month, and whenever his 
symptoms flared.  As for medication, the veteran takes 
Azmacort two puffs daily, Serevent two to three times a week, 
and Albuterol spray as needed.  He also used Vancenase nasal 
spray each night.  The examiner reported an impression of 
bronchial asthma with a history of recurrent pneumonia and 
asthma that was fairly stable, but which required regular 
visits to the doctor to control the various medications.

On August 29, 2001, VA promulgated regulations establishing 
guidelines for implementing the Veterans Claims Assistance 
Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Under the Veterans Claims Assistance Act of 2000 
and the newly promulgated regulations, once VA receives a 
complete or substantially complete application for benefits, 
VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate the 
claim.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159 (b)(1)).  In addition, the new rules provide that VA 
will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  (Claimants must 
provide enough information to identify and locate the 
existing records and, if necessary, authorize the release of 
the records.)  

In this case, records of the regular visits to the "Middle 
Veterans Administration Hospital" are not part of the 
record.  Inasmuch as these records may confirm whether these 
regular visits were for what can be considered exacerbations 
of asthma, see Diagnostic Code 6602, attempts should be made 
to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In addition, while some of the medications 
presently used by the veteran appear to be steroids and anti-
inflammatories, it is not clear whether he ever must follow a 
course of systemic corticosteroids, and if so for how long.  
Such information is of some significance to determining 
whether the criteria for a higher rating are met.  

Accordingly, the claim is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  The RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied. 

2.  The RO should ask the veteran to 
provide information about any additional 
relevant medical treatment evidence that 
is not now part of the record. The RO 
should assist the veteran in obtaining 
any outstanding private medical records.  
Additionally, the RO should obtain all VA 
records of treatment for asthma-related 
symptoms and associate them with the 
claims file.  The results of these 
attempts should be documented in the 
claims file.

3.  After the above-requested 
development is completed, the RO should 
schedule the veteran for another VA 
examination.  Pulmonary function 
testing necessary to apply the rating 
criteria should be conducted.  A 
complete history should be taken, and 
the examiner should review all 
treatment records associated with the 
file pursuant to the development sought 
above.  The examiner should note 
whether the veteran has required 
systemic corticosteroids or 
immunosuppressive medication, and if so 
how often.  It should be noted how 
often the veteran experiences an 
exacerbation of bronchial asthma and 
how often he visits a physician for 
treatment of such.  It should also be 
noted whether the veteran experiences 
respiratory failure, and if so how 
often.  

4.  The RO should undertake any 
additional evidentiary development 
indicated by the evidence obtained as a 
result of the above requests.  After all 
notice requirements are satisfied, and 
the duty to assist is fulfilled, the RO 
should re-adjudicate the claim.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court), for further development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


